
	
		II
		111th CONGRESS
		1st Session
		S. 2248
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  Bioallethrin.
	
	
		1.Bioallethrin
			(a)In
			 generalHeading 9902.24.32 of
			 the Harmonized Tariff Schedule of the United States (relating to Bioallethrin)
			 is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
